Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application, which is a national stage entry of an international application, entered here in the United States on May 26, 2020.
The claims were preliminarily amended, cancelling Claims 1-28 and adding Claims 29-48.  
Thus, Claims 29-48 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed on May 26, 2020 and August 19, 2021 have been considered.  Initialed copies of the Form 1449s are enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 38, 41, and 46 are objected to because of the following informalities: 1) Claims 38 and 46 both recite “group” or “groups as to participate…” in each of the three limitations instead of –group[s] to participate …--; and 2) Claim 41 recites “when a project collaborator exit the collaboration project…” instead of – when a project collaborator exits the collaboration project…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 29-48 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 29-36 are directed toward a method, i.e., process, Claims 37-44 are directed toward a non-transitory computer readable medium (i.e., an article of composition), and Claims 44-48 are directed toward an apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 29.  A method comprising: 
creating, by a cross-group collaboration platform, a collaboration project; 
determining, by the cross-group collaboration platform, groups to participate in the collaboration project; 
designating, by the cross-group collaboration platform, the groups as project collaborators of the collaboration project; and 
sharing, by the cross-group collaboration platform, collaboration data among the project collaborators of the collaboration project.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward facilitating the collaboration of groups of people on a project.  This is a method of organizing human activity, specifically managing personal behavior or relationships or interactions between people.  See MPEP § 2106.04(a)(2)(II)(C) citing, among other cases, Interval Licensing LLC v. AOL, Inc., where it was held that providing information to a person without interfering with the person’s primary activity is akin to passing a note to a person who is in the middle of a meeting and relates to abstract personal interactions.    
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting, at best, instructions to implement the abstract idea on a computer (i.e., the method claims fail to expressly recite any computer equipment and the other claims merely recite performing the method via stored instructions executed on a generically recited computer), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract method of managing personal behavior or relationships or interactions between people is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited, at best, generic computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of collaborating on projects that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of group collaboration on projects.    
The dependent claims 30-36, 38-44, and 46-48 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite when or how to share, or not to share, data between the groups.  Some dependent claims recite “access rights” restrictions, but this is merely using a computer to implement, e.g., what legal rights different group entities could have to view certain documents.  The feature of “automatically synchronizing” the data in claims 35 and 43 amounts to merely using a computer to implement updates that could have been performed in the collaboration in pre-computer processes. 
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 29, 37, and 45.  Therefore, Claims 29-48 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 29-32, 34, 35, 37-40, 42, 43, and 45-48 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Morison Zuill et al. (US 2003/0023677, hereinafter “Zuill”).

Claims 29, 37, and 45.  Zuill teaches: A method comprising: 
creating, by a cross-group collaboration platform, a collaboration project (see, at least, e.g., ¶ 2 teaching “This disclosure relates to an online project collaboration system;” see also ¶s 17, 20, 22, 30, 31, 52-54, and 63-64 disclosing substantially the same); 
determining, by the cross-group collaboration platform, groups to participate in the collaboration project (see, e.g., ¶ 35 teaching identifying a group of users from a list tab to participate in the project and inviting them; see also, e.g., ¶ 44 teaching a screen allowing the user to select participant groups or sub-groups to collaborate; see further ¶ 29 teaching inviting new members); 
designating, by the cross-group collaboration platform, the groups as project collaborators of the collaboration project (see ¶ 29 teaching that different groups can be designated as collaborators, i.e., project participants); and 
sharing, by the cross-group collaboration platform, collaboration data among the project collaborators of the collaboration project (see, e.g., ¶s 14, 17, 18, 20, 24, 30, and 42 teaching sharing data with other project collaborators in the platform).
Regarding Claims 37 and 45, these claims recite the same limitations as Claim 29 albeit in a different statutory class.  Claim 37 recites a non-transitory computer readable storage medium storing instructions that are executed by a processor.  Claim 45 recites an apparatus comprising a processor and a storage medium storing instructions executed by the processor.  Because Zuill teaches instructions stored on a machine readable medium and executed on a computer (see at least ¶ 22), Zuill teaches these extra features of Claims 37 and 45.  Otherwise, the rejection of Claim 29 above is incorporated to reject these claims.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.  

Claims 30, 38, and 46.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the determining groups to participate in the collaboration project comprising one or more of: 
determining, when the collaboration project is created based on a project creation request initiated by a group, the group to participate in the collaboration project (see, e.g., ¶s 35 and 40 teaching initiating a collaboration group based on a determination of groups to participate in the project from a list); 
determining, when a project participation invitation that is sent to a target group indicated by the group is acknowledged, the target group to participate in the collaboration project; and 
determining, when a received project participation request sent by at least one group includes verification information corresponding to the collaboration project, the at least one group to participate in the collaboration project, the verification information being visible to a project collaborator of the collaboration project.

Claims 31, 39, and 47.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
sharing collaboration data of a project collaborator with one or more other project collaborators in the collaboration project (see at least ¶ 41 teaching a screen allowing a collaborator to share data with other collaborators).

Claims 32, 40, and 48.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
obtaining a sharing relationship configuration request initiated by a project collaborator (see, e.g., ¶ 35 teaching an electronic mail message is sent to each invitee); and 
sharing collaboration data of the project collaborator with a project collaborator indicated in the sharing relationship configuration request, and thereby avoiding sharing the collaboration data of the project collaborator with other project collaborators (see, e.g., ¶ 40 noting a shared area but private areas; see also ¶s 30-31 and Figure 3 teaching that there may be different collaboration spaces and different groups have different access rights to different groups, such that if data is shared in one of the collaboration spaces, groups without access to that space will not see the shared data).

Claims 34 and 42.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
storing collaboration data generated by the project collaborators in a shared space corresponding to the collaboration project, the shared space providing access permissions to the project collaborators of the collaboration project (see, e.g., ¶ 22 teaching storing the data that relate to the various projects in a content database 30; see also, e.g., ¶s 27, 41, 42, 44, 47, and 48 teaching that the inviter can select the level of access that the other participants will have).

Claims 35 and 43.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
recording collaboration data generated by each project collaborator in a corresponding collaborator shared space (see, e.g., ¶ 31 teaching a shared space that records the collaboration data of the collaborating groups); and 
automatically synchronizing the collaboration data among collaborator shared spaces corresponding to the project collaborators of the collaboration project (see, e.g., ¶s 43-49 that users can add information to the shared collaboration space that is then viewable to the other groups that have access rights to view that shared collaboration space). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Zuill in view of Kazama (US 2017/0329750).

Claims 33 and 41.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill fails to further teach: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: sharing, when a project collaborator exits the collaboration project, collaboration data among remaining project collaborators.  Nevertheless, while Zuill fails to expressly teach what happens when a collaborator exits the collaboration project, in analogous prior art Kazama teaches that when a project collaborator exits a project, the data is still shared among the remaining project collaborators (see at least ¶ 134 teaching that when a user, e.g., user 225A, is offline, that other users such as user 225B can view and edit the data).  Examiner notes that the Kazama reference is analogous to Zuill and the instant application because it relates to collaborative editing of, e.g., documents, where some groups can edit and see the changes and others cannot (see at least, e.g., ¶ 79).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of continuing to share collaboration data even after a project collaborator has exited the collaboration project (as disclosed by Kazama) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill).  One of ordinary skill in the art would have been motivated to apply the known technique of continuing to share collaboration data even after a project collaborator has exited the collaboration project because it would allow other users to continue to collaborate, e.g., edit documents, even when another user needs to log off (see Kazama ¶ 134).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of continuing to share collaboration data even after a project collaborator has exited the collaboration project (as disclosed by Kazama) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique o continuing to share collaboration data even after a project collaborator has exited the collaboration project to the known method and system of providing shared collaboration spaces for different groups, because predictably users will want to log off, i.e., they cannot be online all the time, and other users may work different hours or be in different time zones, so the other users will want to be able to continue to share data and continue to collaborate, but the rest of the users that are logged on can continue to use the invention of Zuill as Zuill envisions).  See also MPEP § 2143(I)(D).

Claims 33 and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Zuill in view of Choi (US 2018/0032956).

Claims 36 and 44.  Zuill teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
recording access rights assigned by at least one project collaborator to collaboration data in an internal system of the at least one project collaborator (see, e.g., at least ¶ 42 teaching recording different levels of access, i.e., access rights, for different participants or groups based on the owner of the object creating those levels; see also ¶s 27, 41, and 47-48 teaching substantially the same), the access rights becoming invalid when a corresponding project collaborator exits the collaboration project (this is addressed below); and 
facilitating, when a project collaborator initiates an access request for collaboration data of another project collaborator, the project collaborator in accessing collaboration data in the internal system of the other project collaborator using the recorded access rights to an internal system of the other project collaborator (see, e.g., ¶ 27 teaching that shared documents may be accessed by other participants to whom permission is granted through a shared workroom 48 in the shared area 44).
Regarding the access rights becoming invalid when a corresponding project collaborator exits the collaboration project, Zuill does not teach what happens when a project collaborator exits the collaboration project.  Nevertheless, Choi teaches that when a user of a collaborative project chat room leaves the room, the macro management process performing unit 410 may perform reset such that the corresponding work performance access right is not granted to the corresponding user (see ¶ 71).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project (as disclosed by Choi) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill).  One of ordinary skill in the art would have been motivated to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project because it would prevent others from editing a document of a user while that user was not online and able to see the potential changes.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project (as disclosed by Choi) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of invalidating access rights when a project collaborator has exited the collaboration project to the known method and system of providing shared collaboration spaces for different groups, because predictably users will want to log off, i.e., they cannot be online all the time, and the user that logs off may not want to have a shared document edited while she is offline, and such a feature would prevent that in a similar way to the access rights taught by Zuill).  See also MPEP § 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Sitrick et al., US 2019/0147402; Savage et al., US 2018/0107980; Masse et al., US 2015/0081624; Hupfer et al., US 2007/0283278.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627